Citation Nr: 1022223	
Decision Date: 06/15/10    Archive Date: 06/24/10

DOCKET NO.  06-16 744	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for gastroesophageal reflux 
disease to include as secondary to service-connected 
posttraumatic stress disorder with alcohol dependence.  


REPRESENTATION

Veteran represented by:  John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel




INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
June 1961 to May 1963.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in November 2006 of a 
Department of Veterans Affairs (VA) Regional Office (RO).    

In a decision in May 2009, the Board in part denied the 
Veteran's claim of service connection for gastroesophageal 
reflux disease to include as secondary to service-connected 
posttraumatic stress disorder with alcohol dependence.  The 
Veteran then appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court).  In an 
Order in January 2010 Order, the Court granted a Joint Motion 
to Remand of the parties (the VA Secretary and the Veteran), 
vacated the Board's decision, and remanded the case to the 
Board for readjudication consistent with the Motion.

The appeal is REMANDED to the RO.  


REMAND

In the Joint Motion for Remand, the parties agreed that the 
VA examination of March 2007, which the Board relied on in 
its decision of May 2009, was inadequate and that a remand 
was necessary to address the question of whether the  
gastroesophageal reflux disease was aggravated by service-
connected posttraumatic stress disorder.  



To ensure compliance with the instructions in the Joint 
Motion, the case is REMANDED for the following action:

1.  Afford the Veteran a VA 
gastrointestinal examination.  
Considering accepted medical principles 
and a review of the medical literature, 
the VA examiner is asked to provide an 
opinion on the question of whether it 
is at least as likely as not that the 
Veteran's gastroesophageal reflux 
disease was either caused by or 
aggravated by the service-connected 
posttraumatic stress disorder with 
alcohol dependence.  

The examiner is asked to consider the 
following: the service treatment 
records do not show any complaint or 
diagnosis of a gastrointestinal 
condition; after service VA records 
first document a gastrointestinal 
condition in  2001; statements of a VA 
examiner in conjunction with a VA 
examination report of March 2007 are to 
the effect that posttraumatic stress 
disorder less likely than not played a 
role in the development or persistent 
worsening of the gastrointestinal 
condition and that stress was a factor 
that led to symptoms of the underlying 
condition, but not to the etiology of 
the condition itself; opinions of two 
private physicians, dated in April 2007 
and September 2007, are to the effect 
that the Veteran's gastroesophageal 
reflux disease was caused and his 
reflux symptoms were aggravated by 
posttraumatic stress disorder; and a VA 
Fact Sheet concerning posttraumatic 
stress disorder, cites to a study 
showing a relationship between 
gastrointestinal symptoms and 
posttraumatic stress disorder.  


In formulating the opinion, the 
examiner is asked to consider that the 
term "at least as likely as not" does 
not mean "within the realm of 
possibility."  Rather, it means that 
the weight of the medical evidence both 
for and against the conclusion is so 
evenly divided that it is as medically 
sound to find in favor of causation as 
it is to find against causation.  

Also, the term "aggravation" means a 
permanent increase in the severity of 
gastroeosphageal reflux disease, that 
is, an irreversible worsening beyond 
natural progress or clinical course and 
character of the condition as 
contrasted to a temporary worsening of 
symptoms, due to the service-connected 
disability.

The claims folder must be made 
available to the examiner for review.    

2.  After completing the above 
development, adjudicate the claim of 
service connection for gastroesophageal 
reflux disease to include as secondary 
to service-connected posttraumatic 
stress disorder with alcohol 
dependence.  If the benefit sought 
remains denied, furnish the Veteran and 
his attorney a supplemental statement 
of the case and return the case to the 
Board

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).






This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of the Veteran's appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


